Case 1:19-cv-02521-JBW-RER Document 29 Filed 11/05/19 Page 1 of 2 PageID #: 276
 Case 1:19-cv-02521-JBW-RER Document 28 Filed 10/2                         1~g fe&½k                 f 2 Pagel~fL~
                                                                                                                IN CLERK'S OFFICE
                                                                                                          U.S. DISTRICT COURT E.D.N.Y.

                                                             MARIA TEMKIN, Es~
F_TemR.in &
r Associates
                                                             LICENSED IN PCNNSYLVAN IA ANO



                                                             TEMKIN & ASSOCIATES, LLC
                                                                                             Ntw Juscv
                                                                                                                     NOV O5 2019
                                                                                                          BROOKLYN OFFICE
                                                                                                                                          *
                                                             1700 MARKET STREET, SUITE 1005, PH ILADE LPH IA, PA 19103
                                                             PHONE 2 15-939-4181         I    FAX 215- 9 14-6975
                                                             MARIA@TEMKIN LEGAL.COM                 I W WW.TEMKINLEGAL.COM

                                             October 2 1, 20 19

    Via ECF Filing
    The Honorable Ramon E. Reyes, Jr.                                                              p~?."'.
    United States District Court for the Eastern District of New York                                         ~ry
                                                                                                         r- Pjt.                      ~
    225 Cadman Plaza East
    Brooklyn, NY I 120 I

    RE:
                               HEARING IS SCHEDULED FOR
                                           1/8/20 AT 10 : 3 0 a • m •
           Kaikov v. Kaikov, et. al. , Case No. 19-cv-2521- JWB-RER
           Request for Revised Briefing Schedule
                                                                                   foh(./
                                                                                                ¥r~i
                                                                                                          f'J
                                                                                                                /I
                                                                                                                     /
                                                                                                                         (j{IY•'.,r

                                                                                                                         if
                                                                                                                              (
                                                                                                                                  f   q
    Dear Judge Reyes:

           This firm represents Plaintiff Chalamo Khaikov in the above-referenced matter. 1 am
    writing to request an extension of the briefing deadlines regarding Defendants' motions to
    dismiss Plaintiff s First Amended Complaint. The Court originally approved the pa11ies' then-
    proposed briefing schedule on September 17, 201 9.

            After Defendants timely served two separate motion to dismiss, all patties have agreed
    to extend the current briefing schedu le to allow Plaintiff additional two weeks to file opposition
    and to accommodate holiday schedule as follows:

               Plaintiffs opposition to Defendants' motions to dismiss is due November 25, 201 9;
               Defendants' replies are due December 13, 20 19.

           Plaintiff respectfully requests that the Court approves the above schedule. The extension
    should not affect any other deadlines.

            The parties are also requesting guidance from the Court as to how the motions should be
    filed. The parties originally proposed that, as provided by Judge Reyes' rules, all papers be filed
    via ECF once the briefing is completed. Judge Reyes approved the briefing schedule and the
    parties' proposal. As a result, Defendants served the motions on Plaintiffs counsel but did not
    file them on the docket. However, motions to di smiss are heard by Judge Weinstein, whose filin g
    rules differ. Therefore, the parties request that the Court clari fies whether it prefers the motions,
    oppositi on, and replies be filed as they are due or at the end of the briefing as a complete package.

            We thank the Court for consideration of th is matter.
Case 1:19-cv-02521-JBW-RER Document 29 Filed 11/05/19 Page 2 of 2 PageID #: 277
 Case 1:19-cv-02521-JBW-RER Document 28 Filed 10/21/19 Page 2 of 2 PagelD #: 275


 THE HONORABLE RAMON    E. REYES, JR.
 PAGE2
 OCTOBER 21, 2019




                                                    Respectfully submitted,

                                                    Isl Maria Temkin
                                                    Maria Temkin, Esq.
                                             For:   TEMKIN & ASSOCIATES, LLC



    MT
    Cc:   All counsel of record (via ECF System)




                                                                              f   WWW.TEMKINLEGAL.COM
